Case: 1:16-cv-00742-TSB-SKB Doc #: 28 Filed: 07/29/20 Page: 1 of 2 PAGEID #: 2261




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

RALPH CARUSONE,                               :   Case No. 1:16-cv-742
                                              :
       Petitioner,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
vs.                                           :
                                              :
WARDEN, NORTH CENTRAL                         :
CORRECTIONAL INSTITUTION,                     :
                                              :
       Respondent.                            :

                                         ORDER

       On October 23, 2018, the Court issued an Order and Judgment adopting the

United States Magistrate Judge’s Report and Recommendation to dismiss Petitioner

Ralph Carusone’s habeas corpus petition, filed pursuant to 28 U.S.C. § 2254, with

prejudice. (Doc. 17). Subsequently, Petitioner filed an appeal with the United States

Court of Appeals for the Sixth Circuit challenging the Court’s dismissal of his habeas

corpus petition. (Doc. 19).

       On July 17, 2020, the Sixth Circuit found that “the state court’s rejection of

Carusone’s Brady claim was an unreasonable application of clearly established Supreme

Court precedent.” (Doc. 25 at 9). Thus, the Sixth Circuit reversed the decision to deny

the writ of habeas corpus and remanded the matter “with instructions to grant a writ of

habeas corpus” related to Petitioner’s murder conviction. (Id.).

       On July 24, 2020, the parties informed the Court via email that the Hamilton

County Prosecutor’s Office did not intend to appeal the Sixth Circuit opinion or ask for
Case: 1:16-cv-00742-TSB-SKB Doc #: 28 Filed: 07/29/20 Page: 2 of 2 PAGEID #: 2262




an en banc review. Additionally, the parties informed the Court that the Hamilton

County Prosecutor’s Office and Mr. Carusone have reached a likely resolution of the

underlying criminal charges.

        On July 27, 2020, the parties jointly moved for an expedited mandate with the

Sixth Circuit, which the Sixth Circuit granted. The Sixth Circuit issued the mandate on

July 28, 2020. The Sixth Circuit’s mandate has been filed on the docket of this Court as

well. (Doc. 27).

        On July 28, 2020, the Court communicated with the parties via email to confirm

that a 30-day conditional writ of habeas corpus would afford adequate time for the parties

to finalize their resolution of the underlying state charges. On July 29, 2020, the parties

notified the Court that a 30-day conditional writ was sufficient.

        Based upon the foregoing, and in accordance with the Sixth Circuit’s decision and

remand order, the Court hereby ORDERS as follows:

        (1) The October 23, 2018 Order and Judgment denying Petitioner’s petition
            for a writ of habeas corpus (Doc. 17) is VACATED;

        (2) The Petitioner’s petition for a writ of habeas corpus filed pursuant to 28
            U.S.C. § 2254 (Doc. 1) is GRANTED; and

        (3) Pursuant to the parties’ agreement and the Sixth Circuit mandate, the
            Court hereby ISSUES a 30-day conditional writ of habeas corpus.

        IT IS SO ORDERED.

Date:    7/29/2020
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
